DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-5 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/23/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “ROTARY ELECTRIC MACHINE WITH ROTOR HAVING PERMANENT MAGNETS WITH RATIOS OF TOTAL SURFACE AREA  AND A STATOR WITH TOOTH HAVING WIDE ENDS”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-5 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites: “ a magnetic field thereof” as first recitation at least 3 time, clarification is needed as to which “magnetic field”  is it, for the first magnet, second, third or fourth magnets.  
Claim 2 recites in line 6 “a number of poles “ as first recitation, it is confusing if it is meant to be the first number of poles, or different number of poles, examiner will assume it is  the first recited limitation for sake of examination.
Claims 2-5 are rejected based on  dependency from rejected claim 1. 
Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-5 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7 of copending Application No. 17482497 and claims 1-7 of Application No. 17482496. 
This is a provisional nonstatutory double patenting rejection, Though the claims are not exactly the same, the differences are highlighted and shown below.
17482498
17482497
17482496
1. A rotary electric machine, comprising: a stator including a yoke portion configured in an annular shape, and a plurality of teeth portions configured to protrude from a circumferential edge part of the yoke portion in a radial direction of the yoke portion, and in which an electromagnetic coil is provided in slots formed between adjacent ones of the teeth portions; and a rotor configured to retain a plurality of permanent magnets facing toward the teeth portions, wherein the plurality of permanent magnets are configured to include a same number of a first magnet in which a magnetic field thereof is oriented in a radially outward direction of the yoke portion, a second magnet adjacent to the first magnet and in which a magnetic field thereof is oriented in a clockwise direction of the yoke portion, a third magnet adjacent to the first magnet and in which a magnetic field thereof is oriented in a counterclockwise direction of the yoke portion, and a fourth magnet adjacent to the third magnet and in which a magnetic field thereof is oriented in a radially inward direction of the yoke portion, and wherein, when the plurality of permanent magnets are viewed in plan from above or below, a ratio of a total surface area of the first magnet and the fourth magnet to a total surface area of the second magnet and the third magnet is 1:0.2 to 1:1.
3. The rotary electric machine according to claim 1, wherein the teeth portions each include a base portion configured to protrude from an inner circumferential edge part of the yoke portion in the radially inward direction of the yoke portion, and a flange portion provided at a distal end of the base portion on an inner circumferential side, and configured to be wider than the base portion, and wherein an average number of the base portions facing toward one of the first magnet or the fourth magnet is 1.5 to 20, and an average number of the base portions facing toward one of the second magnet or the third magnet is 0.5 to 12.  


1. A rotary electric machine, comprising: a stator including a yoke portion configured in an annular shape, and a plurality of teeth portions configured to protrude from a circumferential edge part of the yoke portion in a radial direction of the yoke portion, and in which an electromagnetic coil is provided in slots formed between adjacent ones of the teeth portions; and a rotor configured to retain a plurality of permanent magnets facing toward the teeth portions, wherein the plurality of permanent magnets are configured to include a same number of a first magnet in which a magnetic field thereof is oriented in a radially outward direction of the yoke portion, a second magnet adjacent to the first magnet and in which a magnetic field thereof is oriented in a clockwise direction of the yoke portion, a third magnet adjacent to the first magnet and in which a magnetic field thereof is oriented in a counterclockwise direction of the yoke portion, and a fourth magnet adjacent to the third magnet and in which a magnetic field thereof is oriented in a radially inward direction of the yoke portion, the teeth portions each include a base portion configured to protrude from an inner circumferential edge part of the yoke portion in the radially inward direction of the yoke portion, a flange portion disposed in closer proximity to the rotor than the base portion, and configured to be wider than the base portion, and an expanding portion interposed between the base portion and the flange portion, and configured to become wider in an expanding manner from the base portion toward the flange portion; an angle of intersection between the base portion and the expanding portion is 1080 to 1300, and a distance from an inner circumferential side end part to an outer circumferential side end part of the flange portion is 0.2 mm to 2.0 mm. 3. The rotary electric machine according to claim 1, wherein, when the plurality of permanent magnets are viewed in plan from above or below, a ratio of a total surface area of the first magnet and the fourth magnet to a total surface area of the second magnet and the third magnet is 1:0.2 to 1:1.  5. The rotary electric machine according to claim 3, wherein an average number of the base portions facing toward one of the first magnet or the fourth magnet is 1.5 to 20, and an average number of the base portions facing toward one of the second magnet or the third magnet is 0.5 to 12.

1. A rotary electric machine, comprising: a stator including a yoke portion configured in an annular shape, and a plurality of teeth portions configured to protrude from a circumferential edge part of the yoke portion in a radial direction of the yoke portion, and in which an electromagnetic coil is provided in slots formed between adjacent ones of the teeth portions; and a rotor configured to retain a plurality of permanent magnets facing toward the teeth portions, wherein the plurality of permanent magnets are configured to include a same number of a first magnet in which a magnetic field thereof is oriented in a radially outward direction of the yoke portion, a second magnet adjacent to the first magnet and in which a magnetic field thereof is oriented in a clockwise direction of the yoke portion, a third magnet adjacent to the first magnet and in which a magnetic field thereof is oriented in a counterclockwise direction of the yoke portion, and a fourth magnet adjacent to the third magnet and in which a magnetic field thereof is oriented in a radially inward direction of the yoke portion, the teeth portions each include a base portion configured to protrude from an inner circumferential edge part of the yoke portion in the radially inward direction of the yoke portion, and a flange portion provided at a distal end of the base portion on an inner circumferential side, and configured to be wider than the base portion, a distal end position on an inner circumferential side of the electromagnetic coil inside the slots is offset from an inner circumferential side end part of the base portion toward the yoke portion, and an offset amount of the electromagnetic coil is 5 % to 11 % of a total length of any of the teeth portions, from an inner circumferential side end part of the flange portion.
3. The rotary electric machine according to claim 1, wherein a distance from the inner circumferential side end part to an outer circumferential side end part of the flange portion is 0.2 mm to 2.0 mm. 5. The rotary electric machine according to claim 1, wherein, when the plurality of permanent magnets are viewed in plan from above or below, a ratio of a total surface area of the first magnet and the fourth magnet to a total surface area of the second magnet and the third magnet is 1:0.2 to 1:1.
2. The rotary electric machine according to claim 1, wherein, when a group including each one of the first magnet, the second magnet, the third magnet, and the fourth magnet is regarded as one set, a number of the groups is regarded as a number of sets, and two times the number of sets is regarded as a number of poles, a number of poles of the plurality of permanent magnets is 2 to 12, and wherein a central angle a formed by a first radius and a second radius is represented by a following formula (1), the first radius drawn from a center of rotation of the rotor to one end in a circumferential direction of each of the first magnet and the fourth magnet, and the second radius drawn from the center of rotation to another end in the circumferential direction of each of the first magnet and the fourth magnet, and a central angle $ formed by a third radius and a fourth radius is represented by a following formula (2), the third radius drawn from the center of rotation of the rotor to one end in a circumferential direction of each of the second magnet and the third magnet, and the fourth radius drawn from the center of rotation to another end in the circumferential direction of each of the second magnet and the third magnet: 
    PNG
    media_image1.png
    17
    646
    media_image1.png
    Greyscale
 x 5/6 .(1) 
    PNG
    media_image2.png
    19
    645
    media_image2.png
    Greyscale
x 1/2 .(2).
2. The rotary electric machine according to claim 1, wherein, when a group including each one of the first magnet, the second magnet, the third magnet, and the fourth magnet is regarded as one set, a number of the groups is regarded as a number of sets, and two times the number of sets is regarded as a number of poles, a number of poles of the plurality of permanent magnets is 2 to 12, and a number of teeth portions is 12 to 48.
4. The rotary electric machine according to claim 3, wherein a central angle a formed by a first radius and a second radius is represented by a following formula (1), the first radius drawn from a center of rotation of the rotor to one end in a circumferential direction of each of the first magnet and the fourth magnet, and the second radius drawn from the center of rotation to another end in the circumferential direction of each of the first magnet and the fourth magnet, and a central angle $ formed by a third radius and a fourth radius is represented by a following formula (2), the third radius drawn from the center of rotation of the rotor to one end in a circumferential direction of each of the second magnet and the third magnet, and the fourth radius drawn from the center of rotation to another end in the circumferential direction of each of the second magnet and the third magnet: 
    PNG
    media_image3.png
    18
    657
    media_image3.png
    Greyscale
 x 5/6  
    PNG
    media_image4.png
    19
    830
    media_image4.png
    Greyscale
 x 1/2 .(2).
4. The rotary electric machine according to claim 1, wherein, when a group including each one of the first magnet, the second magnet, the third magnet, and the fourth magnet is regarded as one set, a number of the groups is regarded as a number of sets, and two times the number of sets is regarded as a number of poles, a number of poles of the plurality of permanent magnets is 2 to 12, and a number of teeth portions is 12 to 48.  
6. The rotary electric machine according to claim 5, wherein an angle a formed by a first radius and a second radius is represented by a following formula (1), the first radius drawn from a center of rotation of the rotor to one end in a circumferential direction of each of the first magnet and the fourth magnet, and the second radius drawn from the center of rotation to another end in the circumferential direction of each of the first magnet and the fourth magnet, and an angle $ formed by a third radius and a fourth radius is represented by a following formula (2), the third radius drawn from the center of rotation of the rotor to one end in a circumferential direction of each of the second magnet and the third magnet, and the fourth radius drawn from the center of rotation to another end in the circumferential direction of each of the second magnet and the third magnet:  
    PNG
    media_image5.png
    18
    656
    media_image5.png
    Greyscale
 x 5/6 
    PNG
    media_image6.png
    19
    654
    media_image6.png
    Greyscale
x 1/2 .(2).



4. The rotary electric machine according to claim 3, wherein when the number of poles is 10 or 12, the average number of the base portions facing toward the one of the first magnet or the fourth magnet is 1.5 to 2.5, and the average number of the base portions facing toward the one of the second magnet or the third magnet is 0.5 to 1.5, when the number of poles is 4, 6, or 8, the average number of the base portions facing toward the one of the first magnet or the fourth magnet is 1.5 to 5 and the average number of the base portions facing toward the one of the second magnet or the third magnet is 0.5 to 3, and when the number of poles is 2, the average number of the base portions facing toward the one of the first magnet or the fourth magnet is 1.5 to 20 and the average number of the base portions facing toward the one of the second magnet or the third magnet is 0.5 to 12.  

6. The rotary electric machine according to claim 5, wherein when the number of poles is 10 or 12, the average number of the base portions facing toward the one of the first magnet or the fourth magnet is 1.5 to 2.5, and the average number of the base portions facing toward the one of the second magnet or the third magnet is 0.5 to 1.5, when the number of poles is 4, 6, or 8, the average number of the base portions facing toward the one of the first magnet or the fourth magnet is 1.5 to 5 and the average number of the base portions facing toward the one of the second magnet or the third magnet is 0.5 to 3, and when the number of poles is 2, the average number of the base portions facing toward the one of the first magnet or the fourth magnet is 1.5 to 20 and the average number of the base portions facing toward the one of the second magnet or the third magnet is 0.5 to 12.  

8. The rotary electric machine according to claim 7, wherein when the number of poles is 10 or 12, the average number of the base portions facing toward the one of the first magnet or the fourth magnet is 1.5 to 2.5, and the average number of the base portions facing toward the one of the second magnet or the third magnet is 0.5 to 1.5, when the number of poles is 4, 6, or 8, the average number of the base portions facing toward the one of the first magnet or the fourth magnet is 1.5 to 5 and the average number of the base portions facing toward the one of the second magnet or the third magnet is 0.5 to 3, and when the number of poles is 2, the average number of the base portions facing toward the one of the first magnet or the fourth magnet is 1.5 to 20 and the average number of the base portions facing toward the one of the second magnet or the third magnet is 0.5 to 12.
5. The rotary electric machine according to claim 1, wherein adjacent ones of the permanent magnets are placed in contact with each other.  
 
 
 
 
 
 

7. The rotary electric machine according to claim 1, wherein adjacent ones of the permanent magnets are placed in contact with each other.  
 
 
 
 
 
 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5  are rejected under 35 U.S.C. 103 as being unpatentable over Saban et al. (US PG Pub 20130169097 hereinafter “Saban”) in view of (Pickett et al. (US PG Pub 20220014056 hereinafter “Pickett”). 
Re-claim 1, Saban discloses a rotary electric machine (Title), comprising: a stator (100) including a yoke portion (102) configured in an annular shape (annotated Fig.1), and a plurality of teeth portions (104) configured to protrude from a circumferential edge part of the yoke portion (see Fig.1) in a radial direction of the yoke portion (see Fig.1), and in which an electromagnetic coil (P[0024], L.3) is provided in slots (106) formed between adjacent ones of the teeth portions (see Fig.1); and a rotor (annotated Fig.4, L.1-4) configured to retain a plurality of permanent magnets (402) facing toward the teeth portions (104), wherein the plurality of permanent magnets (402) are configured to include a same number of a first magnet (404, positioned radially)P[0035],in which a magnetic field thereof is oriented in a radially outward direction of the yoke portion (could be one set of magnets 404c, may by positioned in radial direction having radial In one example, the magnets may be grouped in arrays of magnets forming a magnet pole array 404. The term "magnet pole array" denotes that the array is comprised of magnets with a predetermined dipole orientation. Thus, the magnets may be arranged to have like magnetic dipole orientation, or may be arranged to not have like magnetic pole orientation. For example, the magnets may be magnetized as uniform parallel magnets with parallel lines of flux between the north and south poles of each magnet that are perpendicular to the north and south faces of a respective magnet. Alternatively, or in addition, the magnets may be magnetized as radial magnets in which the lines of flux radially extend through the respective magnets such that the lines of flux are not perpendicular to the north and south faces.), a second magnet (404a) adjacent to the first magnet (see Fig.5, and Fig.4, or P[0035-0038]) and in which a magnetic field thereof is oriented in a clockwise direction of the yoke portion (see P[0035, magnetization is dipole therefore north and south which could be south and north, and also see where P[0035 states that magnets are magnetized in parallel lines south no north parallel to N and S faces, or could be opposite magnetized in radial magnets where flux lines are not perpendicular to north and south faces, also P[ as in Fig.8 states that magnets could be all N, or S poles, or they could have different orientations, such as in Fig.8, 816, 8818, and 820 have N,S,N,S poles), and P[0064]), a third magnet (404d) adjacent to the first magnet and in which a magnetic field thereof is oriented in a counterclockwise direction of the yoke portion (see P[0035-0064, which states that magnets and pole arrays could be magnetized in different dipole directions, and could be chosen to be in any of the configurations which may be NSNS, SNSN, NNNN, SSSS, magnetization direction will be changed clock wise and counter clock wise based on any of the configurations change per main reference Saban teaching), and a fourth magnet (404b) adjacent to the third magnet (404d) and in which a magnetic field thereof is oriented in a radially inward direction of the yoke portion (see P[0035-0064, which states that magnets and pole arrays could be magnetized in different dipole directions, and could be chosen to be in any of the configurations which may be NSNS, SNSN, NNNN, SSSS, magnetization direction will be changed clock wise and counter clock wise based on any of the configurations change per main reference Saban teaching), wherein, when the plurality of permanent magnets are viewed in plan from above or below, a ratio of a total surface area of the first magnet and the fourth magnet to a total surface area of the second magnet and the third magnet is 1:0.2 to 1:1 (looking at the magnet structure of Fig.5 from Saban, the magnet structures are the same therefore are going to be at least 1:1 ratio, or also looking at Picket, the magnet ratio is similar to the invention would be 1:.02 to 1:1, See eMPEP 2144.05, Obviousness of similar or overlapping ranges, amounts or portions, I, Overlapping, approaching and similar ranges, amounts and proportions: a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges).  

    PNG
    media_image7.png
    605
    559
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    609
    435
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    491
    470
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    480
    533
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    575
    645
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    569
    585
    media_image12.png
    Greyscale

Saban fails to explicitly show in the drawing the plurality of permanent magnets having wherein the plurality of permanent magnets (402) are configured to include a same number of a first magnet in which a magnetic field thereof is oriented in a radially outward direction of the yoke portion, a second magnet adjacent to the first magnet and in which a magnetic field thereof is oriented in a clockwise direction of the yoke portion, a third magnet adjacent to the first magnet and in which a magnetic field thereof is oriented in a counterclockwise direction of the yoke portion, and a fourth magnet adjacent to the third magnet and in which a magnetic field thereof is oriented in a radially inward direction of the yoke portion. 
However, Pickett shows the plurality of permanent magnets having wherein the plurality of permanent magnets(510,annotated Fig.5) are configured to include a same number of a first magnet (annotated Fig.5) in which a magnetic field thereof is oriented in a radially outward direction of the yoke portion (annotated Fig.5) , a second magnet (annotated Fig.5) adjacent to the first magnet and in which a magnetic field thereof is oriented in a clockwise direction of the yoke portion (annotated Fig.5), a third magnet (annotated Fig.5) adjacent to the first magnet and in which a magnetic field thereof is oriented in a counterclockwise direction of the yoke portion, and a fourth magnet (annotated Fig.5) adjacent to the third magnet and in which a magnetic field thereof is oriented in a radially inward direction of the yoke portion (annotated Fig.5). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the magnet structure figure and show the structure of Saban as in the drawing the plurality of permanent magnets having wherein the plurality of permanent magnets (402) are configured to include a same number of a first magnet in which a magnetic field thereof is oriented in a radially outward direction of the yoke portion, a second magnet adjacent to the first magnet and in which a magnetic field thereof is oriented in a clockwise direction of the yoke portion, a third magnet adjacent to the first magnet and in which a magnetic field thereof is oriented in a counterclockwise direction of the yoke portion, and a fourth magnet adjacent to the third magnet and in which a magnetic field thereof is oriented in a radially inward direction of the yoke portion as shown and suggested by Pickett as a configuration of Halbach array magnet structure so  flux strength in inward direction is decreased and rotor mass and inertia is reduced reducing cost and saving space (Pickett, P[0023-0024]).
Re-claim 2, Saban as modified discloses the rotary electric machine according to claim 1, wherein, when a group including each one of the first magnet, the second magnet, the third magnet, and the fourth magnet (groups of 404, see Fig.4) is regarded as one set (any of the sets of 404 could be considered a set), a number of the groups is regarded as a number of sets (any combination of 404 magnet sets is a set), and two times the number of sets (if dividing the magnet arrays to four sets) is regarded as a number of poles (we will end up with 8 poles), a number of poles of the plurality of permanent magnets is 2 to 12 ( at least magnets are from 2 to more than 12, it includes the range of magnets, and a number of teeth portions is 12 to 48 (see Fig.1,52 at least, it includes the range, See eMPEP 2144.05, Obviousness of similar or overlapping ranges, amounts or portions, I, Overlapping, approaching and similar ranges, amounts and proportions: a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges)).  
Saban as modified fails to explicitly teach wherein a central angle 
    PNG
    media_image13.png
    18
    21
    media_image13.png
    Greyscale
 formed by a first radius and a second radius is represented by a following formula (1), the first radius drawn from a center of rotation of the rotor to one end in a circumferential direction of each of the first magnet and the fourth magnet, and the second radius drawn from the center of rotation to another end in the circumferential direction of each of the first magnet and the fourth magnet, and a central angle 
    PNG
    media_image14.png
    28
    21
    media_image14.png
    Greyscale
 formed by a third radius and a fourth radius is represented by a following formula (2), the third radius drawn from the center of rotation of the rotor to one end in a circumferential direction of each of the second magnet and the third magnet, and the fourth radius drawn from the center of rotation to another end in the circumferential direction of each of the second magnet and the third magnet: 

    PNG
    media_image15.png
    108
    581
    media_image15.png
    Greyscale
  
    PNG
    media_image16.png
    95
    591
    media_image16.png
    Greyscale

	However, Pickett obviously has a structure which is similar to the current invention wherein  central angle
    PNG
    media_image13.png
    18
    21
    media_image13.png
    Greyscale
 (Br, see Fig.5) formed by a first radius and a second radius is represented by a following formula (1), the first radius drawn from a center of rotation of the rotor to one end in a circumferential direction of each of the first magnet and the fourth magnet, and the second radius drawn from the center of rotation to another end in the circumferential direction of each of the first magnet and the fourth magnet, and a central angle 
    PNG
    media_image14.png
    28
    21
    media_image14.png
    Greyscale
  (Bm-Br, see Fig.5) formed by a third radius and a fourth radius is represented by a following formula (2), the third radius drawn from the center of rotation of the rotor to one end in a circumferential direction of each of the second magnet and the third magnet, and the fourth radius drawn from the center of rotation to another end in the circumferential direction of each of the second magnet and the third magnet: (SEE ANNOTATED FiG.5 FROM PICKETT) 

    PNG
    media_image15.png
    108
    581
    media_image15.png
    Greyscale
  
180/number of poles 
    PNG
    media_image17.png
    25
    60
    media_image17.png
    Greyscale
300/number of poles
So if the number of poles is 1, the value is between 180 and 300, or if it is 10, then it will be 18 and 30 which is the range shown by second reference Pickett)

    PNG
    media_image16.png
    95
    591
    media_image16.png
    Greyscale

So if the number of poles is 1, the value is between 60 and 180, or if it is 10, then it will be 6 and 18 which is the range shown by second reference Pickett).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the magnet structure figure and show the structure of Saban wherein a central angle 
    PNG
    media_image13.png
    18
    21
    media_image13.png
    Greyscale
 formed by a first radius and a second radius is represented by a following formula (1), the first radius drawn from a center of rotation of the rotor to one end in a circumferential direction of each of the first magnet and the fourth magnet, and the second radius drawn from the center of rotation to another end in the circumferential direction of each of the first magnet and the fourth magnet, and a central angle 
    PNG
    media_image14.png
    28
    21
    media_image14.png
    Greyscale
 formed by a third radius and a fourth radius is represented by a following formula (2), the third radius drawn from the center of rotation of the rotor to one end in a circumferential direction of each of the second magnet and the third magnet, and the fourth radius drawn from the center of rotation to another end in the circumferential direction of each of the second magnet and the third magnet: 

    PNG
    media_image15.png
    108
    581
    media_image15.png
    Greyscale
  
    PNG
    media_image16.png
    95
    591
    media_image16.png
    Greyscale

 as shown and suggested by Pickett as a configuration of Halbach array magnet structure so  flux strength in inward direction is decreased and rotor mass and inertia is reduced reducing cost and saving space (Pickett, P[0023-0024]).

Re-claim 3, Saban as modified discloses the rotary electric machine according to claim 1, 
the teeth portions each include a base portion (annotated Fig.2) configured to protrude from an inner circumferential edge part (104) of the yoke portion in the radially inward direction of the yoke portion (see Fig.2), a flange portion (annotated Fig.2) disposed in closer proximity to the rotor (towards the inner rotor) than the base portion (annotated Fig.2), and configured to be wider than the base portion (annotated Fig.2), and an expanding portion (annotated Fig.2) interposed between the base portion and the flange portion (annotated Fig.2), and configured to become wider in an expanding manner(annotated Fig.2)  from the base portion toward the flange portion(annotated Fig.2); wherein an average number of the base portions (annotated Fig.1)  facing toward one of the first magnet or the fourth magnet (any combination of 404 magnets could be considered first or fourth magnet, one set of 404 magnets could be a first or fourth magnet, therefore they could be facing 1.5 to 20) is 1.5 to 20 , and an average number of the base portions (see Fig.1) facing toward one of the second magnet or the third magnet (any number of 404 magnets could be considered permanent magnets second or third magnet to form an average number of base portions to be faced, at least 1 permanent magnet could be facing the tooth portion) is 0.5 to 12.


See eMPEP 2144.05, Obviousness of similar or overlapping ranges, amounts or portions, I, Overlapping, approaching and similar ranges, amounts and proportions: a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); in this case the range is from any magnet and surface structure, for the width portion and the prior art show a range that encompasses the base portion and width of the average magnet portions and is close enough and it also teaches that the distance is based of equations 1-11 where any value could be calculated based on h, m, S, B and P values of the design, therefore the distance or range claimed is a result effective variable and could be calculated based on the structure and equations claimed and taught any number of 404 magnets could be considered permanent magnets second or third magnet to form an average number of base portions to be faced, at least 1 permanent magnet could be facing the tooth portion which fall in the 1:1 range or structure).  

Re-claim 4, Saban as modified discloses the rotary electric machine according to claim 3 above. 
Saban further fails to explicitly teach wherein when the number of poles is 10 or 12, the average number of the base portions facing toward the one of the first magnet or the fourth magnet is 1.5 to 2.5, and the average number of the base portions facing toward the one of the second magnet or the third magnet is 0.5 to 1.5, when the number of poles is 4, 6, or 8, the average number of the base portions facing toward the one of the first magnet or the fourth magnet is 1.5 to 5 and the average number of the base portions facing toward the one of the second magnet or the third magnet is 0.5 to 3, and when the number of poles is 2, the average number of the base portions facing toward the one of the first magnet or the fourth magnet is 1.5 to 20 and the average number of the base portions facing toward the one of the second magnet or the third magnet is 0.5 to 12.  
However, Pickett shows and suggests in combination with Saban wherein when the number of poles is 10 or 12 (12 poles in Fig.5, or any combination of magnets could be poles, it could be 6 poles if ), the average number of the base portions facing toward the one of the first magnet or the fourth magnet is 1.5 to 2.5, and the average number of the base portions facing toward the one of the second magnet or the third magnet is 0.5 to 1.5, when the number of poles is 4, 6, or 8, the average number of the base portions facing toward the one of the first magnet or the fourth magnet is 1.5 to 5 and the average number of the base portions facing  (any of at least 1 ratio will be present at all times to face the magnet, there ratio  of 1:1 would present in all configurations,) toward the one of the second magnet or the third magnet is 0.5 to 3, and when the number of poles is 2, the average number of the base portions facing toward the one of the first magnet or the fourth magnet is 1.5 to 20 and the average number of the base portions facing toward the one of the second magnet or the third magnet is 0.5 to 12 (throughout the drawings of either 12 poles or other combination could have an average of 1 ratio, a ratio could be any of the number of magnets considered a pole size, therefore in this pole size is the groups of magnets, also where the poles are any number of magnets, so at least the number of 1 or 2 poles would be facing the base portions (looking at the magnet structure of Fig.5 from Saban, the magnet structures are the same therefore are going to be at least 1:1 ratio, or also looking at Picket, the magnet ratio is similar to the invention would be 1:.02 to 1:1, See eMPEP 2144.05, Obviousness of similar or overlapping ranges, amounts or portions, I, Overlapping, approaching and similar ranges, amounts and proportions: a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the magnet structure figure and show the structure of Saban wherein when the number of poles is 10 or 12, the average number of the base portions facing toward the one of the first magnet or the fourth magnet is 1.5 to 2.5, and the average number of the base portions facing toward the one of the second magnet or the third magnet is 0.5 to 1.5, when the number of poles is 4, 6, or 8, the average number of the base portions facing toward the one of the first magnet or the fourth magnet is 1.5 to 5 and the average number of the base portions facing toward the one of the second magnet or the third magnet is 0.5 to 3, and when the number of poles is 2, the average number of the base portions facing toward the one of the first magnet or the fourth magnet is 1.5 to 20 and the average number of the base portions facing toward the one of the second magnet or the third magnet is 0.5 to 12 as shown and suggested by Pickett as a configuration of Halbach array magnet structure so  flux strength in inward direction is decreased and rotor mass and inertia is reduced reducing cost and saving space (Pickett, P[0023-0024]).
Re-claim 5, Saban as modified discloses the rotary electric machine according to claim 1, wherein adjacent ones of the permanent magnets (404a-d) are placed in contact with each other (see Fig.1, 2, 5, all magnets are in contact with each other).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/             Primary Patent Examiner, Art Unit 2834